Citation Nr: 0826104	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for winged scapula, long 
thoracic nerve injury, right, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected winged scapula, long 
thoracic nerve injury, right.  

The Board remanded the case in November 2006 for further 
development, and again in January 2008 in order to arrange 
for the veteran to testify before the Board.  

The veteran testified before the Board in April 2008 at a 
video-conference hearing regarding the symptoms of the 
service-connected winged scapula, long thoracic nerve injury, 
right.  

In an April 2003 statement, the veteran raised the issue of 
entitlement to service connection for mental illness.  As 
that issue has not been properly developed on appeal, it is 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected winged scapula, long thoracic 
nerve injury, right, is manifested by severe symptoms of pain 
and weakness of the right upper extremity and shoulder; 
productive of severe overall impairment during the entire 
appeal period.






CONCLUSION OF LAW

The criteria for a 40 percent disability rating for winged 
scapula, long thoracic nerve injury, right, are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by letters sent to the 
veteran in May 2003 and March 2006, which fully addressed all 
four notice elements.   The information contained in the 
letters informed the veteran of what evidence was required to 
substantiate a claim for an increased disability rating.   
The veteran was also notified of his and VA's respective 
duties for obtaining evidence, and was asked to submit 
evidence and/or information in his possession to the agency 
of original jurisdiction (AOJ).  

Although notice was not fully provided prior to the initial 
AOJ decision in this matter, the Board finds that there was 
no prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded appropriate VA 
examinations during the pendency of the claim on appeal.

The Court recently provided guidance concerning required 
notice in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Adequate VCAA notice in an 
increased rating claim must inform the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.
 
In this case, a March 2006 notified the veteran that he could 
provide, or ask the Secretary to obtain, medical or lay 
evidence that related to worsening or increase in severity of 
his disability, and the effect that worsening has on his 
employment and daily life.  In addition, the veteran 
testified at a hearing before the undersigned regarding the 
symptoms attributable to his disability.  Between this letter 
and other communications on file, the RO apprised the veteran 
that he should submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
The RO informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his disability in the 
Statement of the Case and Supplemental Statements of the 
Case.  Additionally, the veteran has participated in the 
appeals process and has demonstrated actual knowledge of the 
evidence needed to substantiate his claim.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).   In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

The veteran claims entitlement to an increased rating for his 
service-connected winged scapula, long thoracic nerve injury, 
right.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment. 38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy. Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record. 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Historically, medical professionals have attributed the 
current disability on appeal to an injury in service in 
November 1978 when the veteran fell from a ladder onto his 
back.  During his January 1979 ETS (expiration of term of 
service) examination the examiner made a provisional 
diagnosis of winged scapula, right.  An associated February 
1979 physical profile record noted a defect of muscle atrophy 
right shoulder.  During a February 1979 orthopedic 
consultation, the examiner diagnosed apparent weakness of the 
serratus anterior muscle on the right.  That examiner 
requested a neurology consultation on the basis of a 
provisional diagnosis of paresis of the right serratus 
anterior muscle.  The report of EMG examination later that 
month concluded with an impression of (1) findings compatible 
with partial right serratus anterior palsy; and (2) rule out 
myopathy (atypical).  The report of an April 1979 neurology 
consultation contains an impression of long thoracic nerve 
palsy with weakness with right serratus anterior weakness 
secondary to trauma.  The report also noted the presence of 
winged scapula, right.

In an August 1979 rating decision the RO granted service 
connection for winged scapula, long thoracic nerve injury, 
right, under diagnostic criteria for evaluating muscle injury 
to muscles affecting the upward rotation of the scapula.  See 
38 C.F.R. § 4.73, Diagnostic Code 5301.  This was based on a 
recent VA examination report containing findings of winged 
scapula, and an impression of isolated long thoracic nerve 
injury, unimproved.  

In subsequent rating decisions including the February 2004 
rating decision on appeal, the RO has evaluated the winged 
scapula, long thoracic nerve injury, right, on the basis of 
diagnostic criteria for evaluating diseases of the peripheral 
nerves.  Specifically the disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8519.  Under that code the long thoracic nerve is evaluated 
on the basis of the extent of paralysis.  The veteran's right 
arm is his dominant (major) upper extremity, though the 
evidence shows the left side is now his dominant side due to 
loss of function in the right.  Under Diagnostic Code 8519, 
evaluation of the major side provides for a 20 percent 
disability rating for severe incomplete paralysis of the long 
thoracic nerve; and for a 30 percent disability rating for 
"complete paralysis; inability to raise the arm above 
shoulder level, winged scapula deformity."

The service-connected winged scapula, long thoracic nerve 
injury, right, inherently includes musculoskeletal and 
peripheral nerve elements.  The scapula is a flat, triangular 
bone in the back of the shoulder, i.e., the shoulder blade; 
and a winged scapula is a skeletal condition in which the 
scapula has a prominent vertebral border.  See Dorland's 
Illustrated Medical Dictionary 1661 (30th ed. 2003).   
Examination findings discussed below show that the service-
connected disability includes specific muscle pathology-
atrophy-as well.  Thus, in addition to evaluating the 
disability under diagnostic criteria for evaluating 
peripheral nerves, evaluation under rating criteria for 
evaluating the musculoskeletal system, including muscle 
injury, under 38 C.F.R. § 4.71a and 4.73, is appropriate.  As 
noted above, the RO initially rated the disability under 
muscle injury diagnostic code criteria.

The report of a May 2003 VA examination for peripheral nerves 
shows that the veteran reported complaints of pain and 
stiffness on awakening in the morning.  The veteran reported 
that the arm felt very weak and he could not lift more than a 
light bag of groceries; anything heavier and the scapula 
would pop out.  He had been receiving chiropractic treatment.  
He did not use braces and had not had any surgery.  

On examination of the right shoulder, the examiner noted that 
the veteran was currently left hand dominant.  The joint was 
cool to touch, and there was no erythema, increased 
temperature or effusion.   There was some pain on deep 
palpation of the glenohumeral joint.  On palpation of the 
acromioclavicular joint, there was pain that radiated into 
the scapula.  There was no pain on palpation of the scapula, 
but it was severely displaced jutting out about three 
centimeters.  This remained displaced through range of motion 
except for abduction.  The veteran was able to abduct his 
arms to 180 degrees, but this caused severe pain and had to 
be pushed there by the examiner.  Forward flexion was to 180 
degrees, but again with great effort.  The veteran was able 
to drop his arm behind his head and behind his back with some 
pain.  He was not able to hold his arm at abduction at 90 
degrees against resistance.  Muscle strength was decreased to 
zero on a scale of five.  Hand grip was decreased to three on 
a scale of five.  Testing revealed that the veteran was 
sensate in all areas.  After examination including X-rays the 
report contains a diagnosis of status post injury to right 
shoulder, radiologically normal.

The report of a May 2007 VA examination shows that the 
examiner was asked to provide a neurological and orthopedic 
examination of the service-connected winged scapula and long 
thoracic nerve injury.  The veteran reported that his long-
standing symptoms had been getting progressively worse.  
These included weakness and burning pain over the serratus 
anterior muscles as well as over his acromion.  

The veteran reported that he was unable to lift his arm over 
his head, and was unable to lift anything with the right arm 
without the scapula popping out and causing severe symptoms.  
The pain increased from 8 out of 10 to 10 out of 10 when he 
lifts objects.  The pain was improved with rest and by not 
using it.  He took narcotics and attended the pain clinic for 
relief.  He reported having flare-ups requiring hospital 
treatment for burning pain and weakness.  He reported that 
flare-ups resulted in being completely disabled and chair 
bound.  The veteran reported that he did not work and was 
able to perform daily living activities but could not work 
around the house due to the right scapular winging.   

On examination, the right upper extremity demonstrated 
obvious medial scapular winging.  There was 10 percent 
atrophy of the serratus anterior muscles, and 10 percent 
atrophy of the rotator cuff muscles within the scapular 
fossae.  There was also associated superior elevation and 
medial translation of the scapula.  The right shoulder range 
of motion demonstrated equal active and passive ranges.  
Forward elevation was from zero to 110 degrees.  Abduction 
was from zero to 80 degrees.  External rotation was from zero 
to 40 degrees.  Internal rotation was from zero to 30 
degrees.  The veteran had pain along the serratus anterior 
muscle as well as the acromion at the limits of his range of 
motion.  Repetitive testing was estimated to cause increased 
pain, weakness, fatigability, and incoordination; but would 
not change his active or passive range of motion.  

The examiner made findings that Hawkins and Neer's signs, 
which were rotator cuff impingement signs, were positive on 
the right side.  The veteran did not have tenderness to 
palpation over the AC joint, the clavicle, or the proximal 
biceps tendon.  He was tender to palpation over the greater 
tuberosity.  

There was no evidence of glenohumeral instability on load and 
shift, and the veteran had no apprehension sign.  O'Brien's 
testing was negative.  Strength testing on shoulder 
abduction, and shoulder internal and external rotation, were 
all 4/5.  

X-ray examination of the right shoulder, right scapula, right 
elbow, right hand, and right wrist were all completely 
unremarkable.  

After examination, the report contains a diagnosis of medial 
winging of the right scapula secondary to permanent long 
thoracic nerve palsy and associated subacromial impingement.  
The examiner further assessed that the veteran had permanent 
medial scapular winging from permanent long thoracic nerve 
palsy.  He further noted that medial scapular winging can 
cause the coracoacromial arch to descend relative to the 
ascending greater tuberosity on shoulder forward elevation 
and abduction which increases the risk for subacromial 
impingement.  The examiner opined that consequently, it was 
not surprising to find that the veteran had subacromial 
impingement.  The examiner concluded that the veteran had 
obvious neurogenic atrophy of the serratus anterior; and also 
disuse atrophy of the infraspinatus and supraspinatis muscles 
with atrophy of approximately 10 percent.

The examiner opined the following regarding related 
functional loss.  The functional loss secondary to pain and 
weakness caused by the wing scapula from the long thoracic 
nerve palsy was essentially complete.  Because of the pain 
and weakness in the right shoulder, the veteran was unable to 
use the right upper extremity; and is unable to push or lift 
anything with that extremity without the apprehension and 
fear of precipitating a significant flare.  Because of the 
injury, the veteran had to change his hand dominance from the 
right to the left side.  Functional loss during the two 
flares in the past year were very severe and lasting two to 
three days; with so much pain and weakness that the veteran 
was forced to go to the Emergency Department.  

The examiner concluded with an opinion that the veteran had 
severe disability related to the right upper extremity due to 
the wing scapula, which was secondary to the long thoracic 
nerve injury in service.  The long thoracic nerve injury 
never recovered and resulted in permanent winging. 

In April 2008, the veteran testified that he had been 
receiving treatment for his disability for 6 years and that 
he was suffered from pain and inability to do activities 
around the home because the shoulder would dislocate when he 
tried to raise the arm or lift anything.  He also indicated 
that he was unable to bear any weight with the right arm. 

In summary, the medical evidence shows that the long thoracic 
nerve injury became chronic and resulted in chronic winged 
scapula on the right.  The chronic peripheral neurological 
pathology also resulted in muscle atrophy as described above.

The RO initially evaluated the veteran's service-connected 
winged scapula, long thoracic nerve injury, right, under 
diagnostic criteria of 38 C.F.R. § 4.73, Diagnostic Code 
5301, based on muscle impairment.  Diagnostic Code 5301 
concerns evaluation of Muscle Group I, the extrinsic muscles 
of the shoulder girdle.  These muscles include the trapezius, 
elevator scapulae, and serratus magnus muscles. Functions 
include upward rotation of the scapula and elevation of the 
arm above the shoulder level.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a) (2007).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

Under Diagnostic Code 5301, a 30 percent evaluation is 
assigned for moderately severe disability involving the 
dominant side.  A 40 percent evaluation is assigned for 
severe disability of the dominant arm.   

As reflected in the May 2007 VA examination report, the 
veteran's service-connected winged scapula, long thoracic 
nerve injury, right, is manifested by obvious medial scapular 
winging, with muscle atrophy amounting to 10 percent of the 
affected muscles due to the long thoracic nerve palsy.  The 
examiner opined that the functional loss, secondary to pain 
and weakness (presumably due to atrophy loss of 10 percent of 
the muscle mass), was essentially complete.  The veteran was 
unable to use the right upper extremity due to pain and 
weakness in the right shoulder, which actually caused the 
veteran to have to change his hand dominance from the right 
to the left side.  The examiner found that the functional 
loss during flares in the last year to be very severe, 
requiring trips to the emergency room.  

Based on these facts and the record overall, and on resolving 
any reasonable doubt remaining in the veteran's favor, the 
Board finds that the service-connected winged scapula, long 
thoracic nerve injury, right, is productive of severe muscle 
impairment during the entire appeal period, thereby 
warranting a 40 percent disability rating under 38 C.F.R. § 
4.73, Diagnostic Code 5301.  Given the complaints of pain, 
weakness, and stiffness, and findings of essentially complete 
functional loss due to pain and weakness caused by the 
service-connected disability, the Board finds that the 
service-connected disability approximates severe disability.

A higher rating under that code is not warranted, however, 
because 40 percent is the maximum rating assignable under 
that code.  A higher rating is also not available under 
38 C.F.R. § 4.124a, Diagnostic Code 8519, because the maximum 
rating assignable under that code for paralysis of the long 
thoracic nerve is 30 percent.

The Board has also considered whether a higher disability 
rating may be assigned under diagnostic criteria for 
evaluating pertinent parts of the musculoskeletal system.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (pertaining 
to the shoulder and arm).  Of the codes providing an 
evaluation in excess of 40 percent, however, the winged 
scapula, long thoracic nerve injury, right, is not productive 
of any criteria so as to warrant an evaluation in excess of 
40 percent.  Id.  Notably, the medical evidence does not show 
that the winged scapula, long thoracic nerve injury, right, 
is productive of ankylosis; or other impairment of the 
humerus involving loss of head (flail shoulder), nonunion 
(false flail joint), or fibrous union.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202.

Therefore, based on the foregoing, the service-connected 
winged scapula, long thoracic nerve injury, right, does 
warrant a rating of 40 percent, but no more,  as there is no 
showing that there is more than severe disability under 
rating criteria pertinent to that disability.  



ORDER

A 40 percent disability rating for winged scapula, long 
thoracic nerve injury, right, is granted during the entire 
appeal period, subject to the controlling regulations 
governing the payment of monetary benefits. 




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


